DETAILED ACTION
This action is responsive to Applicant’s amendments/remarks filed 10/4/2021 with a request for continued examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/4/2021 has been entered.
 
Claim Status
Claims 1-4, 6-10, and 12-14 are pending
Claims 5 and 11 are cancelled.
Claims 13-14 are new.
Claims 1, 3-4, 6-7, and 12 are currently amended.

Claim Interpretation
To clarify the record, the Examiner notes that a significant number of claims define structural features of the apparatus in relation to specific edges, surfaces, and positions on the substrate that is processed by the apparatus. The claims themselves are directed to a substrate processing apparatus, not to the substrate, and thus the Examiner interprets all mentions of the word “substrate” in the claims to be a reference to a material or article worked upon by the apparatus. The courts have held that a claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115. 
In accordance, limitations that define a structural feature of the apparatus in relation to the substrate do not add any further structural limitations to the claim.
The Applicant is encouraged to describe structural features of the apparatus in relation to other structural features of the apparatus, and not to the substrate (or any such material worked upon by the apparatus).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-4, 6-10, and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation in lines 15-20 is considered to be indefinite claim language. Particularly, the limitations “except for a portion adjacent” and “thereby defining an opening part” is unclear to as to which elements the “portion” and “thereby” corresponds. As such, the claim presents multiple interpretations even in light of the Specification and Drawings, and thus necessitates a rejection for indefiniteness.
In the interest of compact and expedited prosecution, the Examiner interprets the claim similar to: “the cylindrical wall extending around the substrate except for a portion adjacent the processing liquid ejection nozzle, wherein the portion defines an opening part of the cylindrical wall, wherein the opening part has a downstream end edge…”.

Regarding claims 2-4, 6-10, and 13-14, the claims are rejected at least based upon their dependencies to claims 1 or 12, whose defects they inherit.

Regarding claim 12, the limitation in lines 14-16 is considered to be indefinite claim language. Particularly, the limitation “thereby defining an opening part” is unclear to as to which element the “thereby” corresponds. As such, the claim presents multiple interpretations even in light of the Specification and Drawings, and thus necessitates a rejection for indefiniteness.

In the interest of compact and expedited prosecution, the Examiner interprets the claim similar to: “the cylindrical wall extending around the substrate except for a portion adjacent the processing liquid ejection nozzle, wherein the portion defines an opening part of the cylindrical wall, wherein the opening part has a downstream end edge…”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-10, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Higashijima (US Pub. 2014/0116480).
Regarding claim 1, Higashijima teaches a substrate processing apparatus (Par. [0025] and Fig. 1, liquid processing apparatus #1) comprising: 
a spin chuck ([0027] and Fig. 1, wafer adsorption surface #31) adapted to hold a substrate (Fig. 1, wafer W), the substrate having a substantially circular outer shape (see Figs. 1-2) and an associated substrate circumferential edge (Fig. 1, outer circumferential edge of wafer W), with a principal surface of the substrate set substantially horizontally (see Fig. 1, top surfaces set horizontally), and the spin chuck being adapted to rotate the substrate ([0027]-[0028] and Fig. 1, via rotation shaft #44 ultimately connected to rotation driving mechanism #46) with a center of the substrate as a rotation center (see Fig. 1);

a cup ([0034] and Fig. 1, cup #2) adapted to be disposed adjacent an external circumferential part of the substrate rotated and held by the spin chuck (Fig. 1, cup #2 adjacent the outer circumferential edge of wafer W) and collect the processing liquid scattered from the substrate ([0034]: outer peripheral wall #26 of cup #2 receives fluid scattered outwardly from the wafer), the substrate processing apparatus further comprising: 
above the principal surface of the substrate, an anti-splash member ([0035] and annotated Fig. 3 below) for preventing the processing liquid having collided with the cup from reaching the surface of the substrate rotated and held by the spin chuck ([0065]: mist of chemical liquid suppressed from being directed to wafer W),

    PNG
    media_image1.png
    246
    427
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    125
    233
    media_image2.png
    Greyscale

wherein the anti-splash member comprises a cylindrical wall part (Figs. 1 and 3, portion #262 and surface #52 of member #5 shown as a cylindrical member) that extends in a direction toward the substrate (see Fig. 3), the cylindrical wall extending around the substrate (see Fig. 3, proximate the substrate), except for a portion adjacent the processing liquid ejection nozzle where the cylindrical wall part is not provided 
	the downstream end edge of the opening part (Fig. 3, right edge of #56) is located on a downstream side in the rotational direction of the substrate (Fig. 3, if wafer was rotating counter-clockwise) and is arranged in the cylindrical wall part (see Fig. 2) at a position separated and farther along the rotational direction of the substrate than a position where the processing liquid ejection nozzle supplies the processing liquid to the substrate (Fig. 2, right edge of #56 is farther along the counter-clockwise direction), and
the downstream end edge of the opening part is so located that a straight line extending (see annotated Fig. 4A below, dashed line) from a liquid ejection point of the liquid ejection nozzle (see below) to the downstream end edge of the opening part (see below), intersects the circumferential edge (Merriam-Webster dictionary defines “edge’ as “the narrow part adjacent to a border”, and is not necessarily constrained to the sharp corner of the wafer, see as below) of the substrate at a location (see below, point A) that is radially closer to the rotation center (as below, point A closer to rotation center in a radial direction than point B) than the downstream end edge of the opening part (as below, point B).

    PNG
    media_image3.png
    493
    595
    media_image3.png
    Greyscale


To clarify the record, the limitations “the substrate having a substantially circular outer shape and an associated substrate circumferential edge, with a principal surface of the substrate set substantially horizontally”, “a center of the substrate as a rotation center”, “adjacent an external circumferential part of the substrate rotated and held by the spin chuck”, “above the principal surface of the substrate”, “that is disposed between a collision position where the processing liquid scattered from the substrate collides with the cup and the substrate and for preventing the processing liquid having collided with the cup from reaching the surface of the substrate rotated and held by the spin chuck”, “is located on a downstream side in a rotational direction of the substrate and is arranged…at a position separated and father along the downstream side in the rotational direction of the substrate”, “the downstream end edge of the opening part is so located that a straight line extending from a liquid ejection point of the liquid ejection nozzle to the downstream end edge of the opening part, intersects the circumferential edge of the substrate at a location that is radially closer to the rotation center than the downstream end edge of the opening part” are merely statements relating to a material 

	To make the Examiner’s position clear, the main thrust of the rejection is that limitations regarding structural features described in the context of positions of a substrate are merely statements relating to a material or article worked upon by the apparatus, and do not impart additional structural limitations on the claim (see as comprehensively listed above).
Nevertheless, in an attempt to provide the Applicant with compact prosecution, the Examiner has attempted to apply the prior art as closely as possible to the limitations of the claims relating to a material or article worked upon by the apparatus. These statements in the body of the rejection are to be seen as complementary and additional to the main thrust of the rejection.

Further, positions on a rotating substrate and positions where processing liquid are ejected are merely intended uses of the apparatus. See MPEP 2114(II). The Higashijima apparatus is capable of supplying processing liquid to the substrate as set forth above.

To clarify the record, the claim limitations “adapted to hold a substrate”, “adapted to rotate the substrate”, “adapted to eject a processing liquid”, “collect the processing liquid scattered from the substrate”, “preventing the processing liquid having collided with the cup from reaching the surface of the substrate”, “a position where the processing liquid ejection nozzle supplies the processing liquid to the substrate”, and “a liquid ejection point of the liquid ejection nozzle” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). 
The apparatus as Higashijima teaches all of the structural limitations of the claims, and is capable of performing the intended uses (identified above) as described in the body of the rejection.

Regarding claim 2, Higashijima teaches wherein the cylindrical wall part extends downward from an end edge of the cup on a substrate side (see annotated Fig. 3 below, anti-splash member with cylindrical wall part #262 and surface #52 of member #5 extends vertically downward from edge of cup #2 and its wall #26, near substrate W).

    PNG
    media_image1.png
    246
    427
    media_image1.png
    Greyscale


Regarding claim 3, the structural position of “the upstream edge of the opening part” has only been described in the context of positions of a substrate undergoing processing in the apparatus itself. As such, the entire claim is merely a statement relating to a material or article worked upon by a structure. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115. Further, positions on a rotating substrate and positions where processing liquid are ejected are merely intended uses of the apparatus. See MPEP 2114(II). The Higashijima apparatus is capable of supplying processing liquid to the substrate as set forth above.

Regarding claim 4, the structural position of “the upstream edge” has only been described in the context of positions of a substrate undergoing processing in the apparatus itself. As such, the entire claim is merely a statement relating to a material or article worked upon by a structure. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115. Further, positions on a rotating substrate and positions where processing liquid are ejected are merely intended uses of the apparatus. See MPEP 2114(II). The Higashijima apparatus is capable of supplying processing liquid to the substrate as set forth above.

Regarding claim 6, Higashijima teaches a gas ejection nozzle ([0040] and Fig. 2, gas nozzle #73) adapted to eject gas ([0040]: eject a gas, such as N2, for drying), the 
To clarify the record, the limitations “adapted to eject gas”, “in the rotational direction of the substrate”, and “configured to eject said gas to a circumferential edge part of the substrate” is a statement relating to a material or article worked upon by a structure and is an intended use of the apparatus. 
A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims” (see MPEP 2115) and a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114(II)). 

Regarding claim 7, the structural position of “the upstream end edge” has only been described in the context of positions of a substrate undergoing processing in the apparatus itself. As such, the entire claim is merely a statement relating to a material or article worked upon by a structure. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115. Further, positions on a rotating substrate and positions where 

Regarding claim 8, Higashijima teaches wherein said processing liquid ejection nozzle constitutes one of a plurality of processing liquid ejection nozzles ([0040] and Fig. 2, chemical liquid nozzle #71 and rinse nozzle #72 are attached as a single unit- common nozzle holder #74) that are disposed at a fore end of an arm ([0040] and Fig. 2, disposed at the end of rod #751).

The limitation “swingable between a processing liquid supply position above the circumferential edge part of the substrate rotated and held by the spin chuck, and a withdrawn position separate from above the substrate rotated and held by the spin chuck, and the plurality of processing liquid ejection nozzles are selectively usable” is merely an intended use of the apparatus, and is given patentable weight to the extent that the prior art is capable of performing the intended use. 
The apparatus as taught by Higashijima would be capable of “swinging” between several radial positions ([0040], by virtue of motor #75 as attached to rod #751, which would allow the liquid ejection nozzles #71 and #72 to move radially; as defined by Merriam-Webster dictionary, “swing” means “to convey by suspension” or “to cause to face or move in another direction”). Furthermore, the nozzles would be capable of being selectively usable since the nozzles are separate, distinct, and used for different types of processing ([0040]: HF for etching and DI water for rinsing).

Regarding claim 9, Higashijima teaches wherein the cup comprises a collision surface ([0059] and Fig. 3, fluid receiving surface #261 of cup #2), and the collision surface is configured to be a tilted surface (see Fig. 3, tilted downward).
The structural position of the collision surface has only been described in the context of positions of the substrate. As such, the entire claim is merely a statement relating to a material or article worked upon by a structure. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115. Further, positions on a rotating substrate and positions where processing liquid are ejected are merely intended uses of the apparatus. See MPEP 2114(II). The Higashijima apparatus is capable of supplying processing liquid to the substrate as set forth above.

Regarding claim 10, Higashijima teaches wherein a lower end of the cylindrical wall part comprises a tilted surface ([0037] and Fig. 3, lower side portion #512 of cover member #5 is inclined, which is rigidly attached to #262 so as to form a contiguous wall).
The structural position of the lower end part of the wall part has only been described in the context of positions of the substrate. As such, the entire claim is merely a statement relating to a material or article worked upon by a structure. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115. Further, positions on a rotating substrate are merely intended uses of the apparatus. See MPEP 2114(II). 

Regarding claim 12, Higashijima teaches a substrate processing apparatus ([0025] and Fig. 1, liquid processing apparatus #1) comprising: 
a spin chuck ([0027] and Fig. 1, wafer adsorption surface #31) adapted to hold a substrate (Fig. 1, wafer W), the substrate having a substantially circular outer shape (see Figs. 1-2), with a principal surface of the substrate set substantially horizontally (see Fig. 1, top surfaces set horizontally), and the spin chuck being adapted to rotate the substrate ([0027]-[0028] and Fig. 1, via rotation shaft #44 ultimately connected to rotation driving mechanism #46) with a center of the substrate as a rotation center (see Fig. 1);
a processing liquid ejection nozzle ([0040] and Fig. 2, chemical liquid nozzle #71) adapted to eject a processing liquid ([0040]: ejects a chemical liquid) to a circumferential edge part of the substrate rotated and held by the spin chuck (Fig. 2); and 
a cup ([0034] and Fig. 1, cup #2) adapted to be disposed adjacent an external circumferential part of the substrate rotated and held by the spin chuck (Fig. 1, cup #2 adjacent the outer circumferential edge of wafer W) and collect the processing liquid scattered from the substrate ([0034]: outer peripheral wall #26 of cup #2 receives fluid scattered outwardly from the wafer), the substrate processing apparatus further comprising 
above the principal surface of the substrate, an anti-splash member ([0035] and annotated Fig. 3 below) for preventing the processing liquid having collided with the cup 

    PNG
    media_image1.png
    246
    427
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    125
    233
    media_image2.png
    Greyscale

wherein the anti-splash member comprises a cylindrical wall part (Figs. 1 and 3, portion #262 and surface #52 of member #5 shown as a cylindrical member), the cylindrical wall part being not provided along a portion of the circumferential edge part of the substrate thereby defining an opening part ([0040] and Fig. 2, recess #56 surrounding nozzles #71-74) of the cylindrical wall part that extends over an area (Fig. 2, area over wafer edge We uncovered),
said area facing the processing liquid ejection nozzle (Fig. 2, area as identified above surrounds and “faces” the nozzles #71-74), and the opening part has a curved shape ([0034]: a curved surface may be provided instead of the horizontal surface #263, as seen in Fig. 3, which would then define a curved opening part through the anti-splash member, as in the annotated figures above) and such that an upper end of the opening part is higher in position on the upstream side in a rotational direction of the substrate and lower in position on a downstream side of the rotational direction (as shown above, the upper end of the opening part has both a high side and a low side, thus the high 

To clarify the record, the claim limitations “adapted to hold a substrate”, “adapted to rotate the substrate with a center of the substrate as a rotation center”, “adapted to eject a processing liquid to a circumferential edge part of the substrate rotated and held by the spin chuck”, “adapted to be disposed in an external circumferential part of the substrate rotated and held by the spin chuck and collect the processing liquid scattered from the substrate”, “that is disposed between a collision position where the processing liquid scattered from the substrate collides with the cup and the substrate”, and “such that the upper end of the opening part is higher in position on the upstream side in the rotational direction of the substrate and lower in position on the downstream side of the rotational direction” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). 

Further, the claim limitations “the substrate having a substantially circular outer shape and an associated substrate circumferential edge, with a principal surface of the substrate set substantially horizontally and adapted to rotate the substrate with a center of the substrate as a rotation center”, “to a circumferential edge part of the substrate rotated and held by the spin chuck”, “adapted to be disposed in an external circumferential part of the substrate rotated and held by the spin chuck and collect the processing liquid scatted from the substrate”, “above the surface of the substrate rotated and held by the spin chuck”, “that is disposed between a collision position where the processing liquid scattered from the substrate collides with the cup and the substrate”, “from reaching the surface of the substrate rotated and held by the spin chuck”, and “the upstream side in the rotational direction of the substrate and lower in position on the downstream side of the rotational direction” are merely statements relating to a material or article worked upon by a structure. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115.

To make the Examiner’s position clear, the main thrust of the rejection is that limitations regarding structural features described in the context of positions of a substrate are merely statements relating to a material or article worked upon by the apparatus, and do not impart additional structural limitations on the claim (see as comprehensively listed above).
Nevertheless, in an attempt to provide the Applicant with compact prosecution, the Examiner has attempted to apply the prior art as closely as possible to the limitations of the claims relating to a material or article worked upon by the apparatus. These statements in the body of the rejection are to be seen as complementary and additional to the main thrust of the rejection.

Regarding claim 13, Higashijima teaches wherein the cylindrical wall part (Figs. 1 and 3, portion #262 and surface #52 of member #5 shown as a cylindrical member) surrounds the substrate, other than at the opening part (see Fig. 2, completely surrounding the wafer periphery except for recess #56 surrounding nozzles #71-74).

Regarding claim 14, Higashijima teaches wherein the cylindrical wall part (Figs. 1 and 3, portion #262 and surface #52 of member #5 shown as a cylindrical member) surrounds the substrate, other than at the opening part (see Fig. 2, completely surrounding the wafer periphery except for recess #56 surrounding nozzles #71-74).

Response to Arguments
Applicant is advised that annotated figures submitted in the Remarks with “blue pen” (Remarks, pgs. 9-10) should be made clearer and with grayscale colors, as the image captured in the IFW system is only shown in black/white.

Applicant is thanked for the amendments to claim 6 to overcome minor informalities. As such, the objection to claim 6 is withdrawn.

Applicant is thanked for the amendments to claim 3 to overcome indefinite claim language. As such, the rejection of claim 3 under section 112(b) is withdrawn.

In regards to Applicant’s arguments concerning claims 1 and 12 as amended, the remarks have been carefully considered and are not persuasive.

As amended, the claims recite additional information regarding the location/position of the opening part, and thus the Examiner has changed the rejection over the Higashijima reference to be interpreted as follows:

    PNG
    media_image1.png
    246
    427
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    125
    233
    media_image2.png
    Greyscale

As above, part of the cover #5 and part of the cup #2 can be reasonably interpreted to meet the limitations of the claims corresponding to the “anti-splash member”, such that the “cylindrical wall part”, and the “opening part” are reasonably shown in the open area surrounding nozzles #71-74, as in annotated Fig. 2 above.

Further, the Examiner disagrees with the assertion that the folded portion #262 “totally” surrounds an outer periphery of the wafer (Remarks, pg. 12), since the opening is clearly seen in Fig. 2 which would indicate an absence of the folded portion.
For at least these reasons, Applicant’s arguments have been considered but are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Benjamin Kendall/Primary Examiner, Art Unit 1718